         Case 4:20-cv-00462-JM-BD Document 6 Filed 05/26/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

AL JABBAR SALAM,
ADC #091534                                                                        PLAINTIFF

V.                            CASE NO. 4:20-cv-462-JM-BD

BLAND, et al.                                                                   DEFENDANTS

                                             ORDER

       Magistrate Judge Beth Deere has recommended that Defendants Powell, Gibson, and

Payne be dismissed from this lawsuit. Mr. Salam has not filed objections. After careful review of

the Recommendation, the Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       Accordingly, claims against Defendants Powell, Gibson, and Payne are DISMISSED,

without prejudice.

       IT IS SO ORDERED, this 26th day of May, 2020.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
